IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: PROMULGATION OF FINANCIAL            : No. 468
REGULATIONS PURSUANT TO 42                  : Judicial Administration Docket
Pa.C.S. § 3502(a)                           :


                                         ORDER


PER CURIAM


       AND NOW, this 23rd day of September, 2016, IT IS ORDERED pursuant to

Article V, Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the

Judicial Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is

authorized to promulgate the attached Financial Regulations. The costs outlined in the

Financial Regulations are effective as of January 1, 2017.



       To the extent that notice of proposed rule-making may be required by Pa.R.J.A.

No. 103, the immediate promulgation of the regulations is hereby found to be in the

interests of efficient administration.



       This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is

effective immediately.